

116 S2078 IS: To amend the Internal Revenue Code of 1986 to treat Alaska Permanent Fund dividends as earned income for purposes of the kiddie tax. 
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2078IN THE SENATE OF THE UNITED STATESJuly 10, 2019Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to treat Alaska Permanent Fund dividends as earned
			 income for
			 purposes of the kiddie tax. 
	
		1.Certain scholarships treated as earned income for kiddie tax
 (a)In generalSection 1(g)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Treatment of Alaska permanent fund dividendsFor purposes of this subsection, any Alaska Permanent Fund dividend which is received by the child referred to in paragraph (1) and included in the gross income of such child shall be treated as earned income of such child.
					.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.